T~EATTORNEYGENERAII~
                                    OF        TEXAS




                                              June 3, 1974


The Honorable, H. J. “Dot” Blanchard                         Opinion No.   H-    317
Chairman,    Legislative    Property Tax
        Committee                                            Re: Authority of Legislative
105 W. Riverside     Drive-                                  Property Tax Committee     to
Austin,   Texas    78704                                     dompel the production of
                                                             appraisal data

Dear Senator    Blanchard:

        You have asked our opinion on two questions which concern “the
extent to which the Committee    may require local units of Government
to provide deta,iled appraisal information  from their own files and from
the files of private appraisal firms which have compiled such informa-
tion with public funds under contracts with taxing units. ”

      Your   specific    questions       are:

          1. May the L.egislative  Property Tax Committee
             require the.~local Assessor   to provide detailed
             appraisal  information to the Committee     and to
             make all of the records in the tax office available
             for use by the Legislative  Property    Tax Committee
             or their designees?

          2~. Is such information,     if it is held in the files of all
              types of tax appraisal firms subject to forceable
              disclosure   to the Committee,      directly or through
              the Assessor    of the taxing unit regardless      of any
              understanding    by or between the assessing       unit
              and the appraisal firm?

      Article    7100,   5 3 (e),   V. T. C. S. , which is the statute          creating   the




                                         p.     1467
The Honorable     X J.    “Dot”    Blanchard        page 2    (H-317)




Legislative   Property     Tax Committee          and outlining   its powers   and duties,
provides:

                   (e) The Committee   also shall have free access to
              all books and records. in the several departments       of
              the State government,    and of all tax units in the State,
              and officials of every State agency,    department,    insti-
              tutionand tax unit are directed to provide such informa-
              tion as may be requested by the Committee        and to assist
              the Committee    inaccomplishing    its objectives.  . . .

                  A tax unit or unit as used un this Act shall mean
              any governmental   agency authorized to levy taxes
              under the laws of this State.

       We believe $ 3 (e) .gives the Committee   ample authority to require
production of a local tax assessor’s   office records  including detailed
appraisal data.

       Additionally,     Article   7100,   $ 3 (c) and (d),   V. T. C. S. , provides:

                  (c) The Committee      shall have power to administer
              oaths and to subpoena and examine witnesses,           and to
              issue subpoenas duce.s tecum,       and shall have access
              to and power to order the production before such
              Committee    of any and all books, documents and papers
              which may be in the possession        or under the control of
              any person,    company,    corporation    or receiver,   assignee,
              trustee in bankruptcy,     or bailee,   whenever such Commit-
              tee may consider same necessary          or proper in the pro-
              secution of any inquiry under or in the execution of any
              provision  of..this Act and all such process      shall be served
              under the provisions     of law governing the service of pro-
              cess in civil cases,    insofar as applicable.




                                     p.    1468
The Honorable    H, J.   “Dot”   Blanchard     page 3   (H-317)




                 (d) Any per~son who shall disobey any such subpoena,
             or subpoena duces tecum, or any such order of said
             Committee,    or who shall fail or refuse to attend as
             by such subpoena directed,    or to testify when so re-
             quired to do under the p~rovisions of this Act, shall be
             deemed guilty of contempkand       may be punished therefor
             by the Committee    under provisions   of laws applicable to
             the district courts in such,cases.

       In our opinion thi,s statutory grant of authority is sufficiently     broad
to justify the issuance of subpoenas duces tecum to compel production of
data compiled by private individuals and appraisal firms.           Cf. Attorney
General Opinion No. M-309 (1968).        You  have  called  our  attention  to no
reason this information would be generally privileged         from the process
of the committee,    and we are aware of none.       Cf. Harris County v.
Bassett,   139 S.W.2d 180 (Tex. Civ. App. Galveston,       1940, error ref’d).
Of course,   the pr,ocess of the committee    is limited generally by rules
of relevancy to the authorized     scope of investigatio~n and by the protec-
tions afforded individuals by the Constitution.       Rarenblatt v. U. S.,
360 U.S. 109 (1959).

       Among potentially    relevant constitutional   rights is the right to be
secure from government       confiscation  of property without just compensa-
tion.   U. S. Constitution,  Amendments      5 and 14; Texas Constitution,
Article I, $ 17. For example,       whether information prepared by an appraisal
firm for sale would be property entitled to compensation         because of its
revelation would depend on the facts of the individual case.



                                          SUMMARY

                 The Legislative  Property Tax Committee     is
             authorized to compel the production    of appraisal
             data from tax assessors   and from private individuals.




                                   p.   1469
The Honorable   H. J.   “Dot”   Blanchard         page 4   (H-317)



                                                       Very   truly yours,




                                                   v   Attorney   General    of Texas


APPR”K4f:




LARRV   F.




                                0-w
DAVID M. KENDALL,          Chairman
Opinion Committee




                                      p.   147b